— Order unanimously affirmed, with costs. We affirm upon the statement of facts and for the reasons stated in the memorandum decision at Special Term, McLaughlin, J. We only add that questions of fact also exist (1) as to whether the disclaimer of warranty became effective (see Uniform Commercial Code, § 1-201, subd (10); 2-316; Zicari v Joseph Harris Co., 33 AD2d 17; cf. Pennsylvania Gas Co. v Second Bros., 73 Misc 2d 1031, affd on opn at Special Term, 44 AD2d 906); (2) in respect of defendant’s defense that plaintiff’s negligence caused the machine to fail; and (3) as to defendants’ knowledge of the extent of plaintiff’s reliance on the quality and quantity of work which the machine was represented as capable of producing (Uniform Commercial Code, 2-315), as bearing on defendants’ responsibility for consequential damages and the extent thereof (Uniform Commercial Code, 2-715; 51 NY Jur, Sales, § 237; B.M.C. Mfg. Corp. v Tarshis, 278 App Div 266, 271). (Appeals from Order of Herkimer Supreme Court denying motion for summary judgment.) Present —Moule, J. P., Cardamone, Simons, Goldman and Witmer, JJ.